Title: To George Washington from George Clinton, 15 October 1782
From: Clinton, George
To: Washington, George


                  
                     Sir
                     Poughkeepsie 15th October 1782.
                  
                  I this Day received a Letter from Samuel Drake  Esquire complaining of an Act of Violence committed upon a Constable of West Chester County in the Execution of his Office, a Copy whereof with the Affidavit which accompanied it I now take the Liberty of transmitting to your Excellency—I am persuaded I need not offer any Argument to induce your Excellency to give your Order that the Offender who appears to be attached to the Army be delivered up to the Civil Authority to answer for this Offence.
                  It is with great Pleasure I reflect how few Instances of this Kind have happened in the Course of a long War considering our peculiar Situation and I beg Leave to assure Your Excellency that the Necessity I find myself under of making the present Application gives me great Pain.  I have the Honor to be with the highest Respect and Esteem Your Excellency’s Most Obedt Servant
                  
                     Geo: Clinton
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Cortlandt’s Manor Octbr 14th 1782.
                     
                     Inclosed is an Affidavit of one of the Constables of the Manor of Cortlandt who had the Precept of the People against Jehosiphat Starr a Forage master under the immediate Direction of Colonel Wadsworth for a Debt due.
                     The frequent Abuses offered to the Civil Authority calls for your Excellency’s kind Interposition.
                     The Bearer will wait your Excellency’s Commands as the Army it is expected will move about the latter End of the Week.  I am your Excellency’s most obet and most humble Servant
                     
                        Saml Drake
                        
                     
                  
                  
               